[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 08-16400                ELEVENTH CIRCUIT
                                                            APRIL 20, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

               D. C. Docket No. 06-00005-CR-OC-10-GRJ




UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

STEVEN ANGELO MCDUFFIE,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (April 20, 2009)

Before BLACK, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Steven Angelo McDuffie, a federal prisoner proceeding pro se, appeals the

district court’s denial of his motion for a reduced sentence, pursuant to 18 U.S.C.

§ 3582(c)(2). His motion was based on Amendment 706 to the Sentencing

Guidelines, which reduced the base offense levels applicable to crack cocaine

offenses. On appeal, McDuffie argues the district court erred by denying his

motion based on its finding that he was sentenced as a career offender, and it

should have considered the factors set forth in 18 U.S.C. § 3553(a) in evaluating

his motion.

      “In a proceeding to modify a sentence under 18 U.S.C. § 3582(c)(2), we

review de novo the district court’s legal conclusions regarding the scope of its

authority under the Sentencing Guidelines.” United States v. White, 305 F.3d

1264, 1267 (11th Cir. 2002). A district court may modify a term of imprisonment

in the case of a defendant who was sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2). The Sentencing Commission has noted,

however, that a defendant is ineligible for a sentence reduction where an

“amendment does not have the effect of lowering [his] applicable guideline range

because of the operation of another guideline or statutory provision.” U.S.S.G.

§ 1B1.10 cmt. n.1(A).



                                          2
      McDuffie’s arguments on appeal are foreclosed by precedent. See United

States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008) (holding that a defendant

sentenced as a career offender, whose Guidelines range is not affected by

Amendment 706, is not eligible for sentence reductions), cert. denied, McFadden

v. United States, 129 S. Ct. 965 (2009), and cert. denied, __ S. Ct. __, No. 08-

8554, 2009 WL 301854 (U.S. Mar. 9, 2009); United States v. Moreno, 421 F.3d

1217, 1220-21 (11th Cir. 2005) (holding that Booker does not provide an

independent jurisdictional basis for an ineligible defendant to receive a reduction).

Accordingly, we affirm.

      AFFIRMED.




                                           3